DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Joe Buczynski on 01/11/2022.
Claim  6, 19 have been amended as follows:

6. (Currently Amended l) The underwater detection device of claim 4, wherein the processing circuitry is further configured to: set a threshold value by a user interface, and determine that the relationship meets the given condition when a distance between the first position and the second position is less than the threshold value[[,]]. 
19.  (Currently Amended)  An underwater detection method, comprising:
transmitting a transmission wave from a ship,
receiving a reflection wave created by reflection of the transmission wave off of an object,
acquiring a first position of the ship based on position information provided by a position detector, 
acquiring a first measurement value that is a measurement result of the reflection wave at the first position,
acquiring a second position of the ship based on position information provided by the position detector, or a second position of another ship based on position information provided by a position detector of the another ship, 
acquiring a second measurement value that is a measurement result of the reflection wave at the second position of the ship or at the second position of the another ship, 
identifying that a relationship between the first position and the second position of the ship or the second position of the another ship meets a given condition, and
calculating a correction value, which represents a correction in an intensity of the reflection wave at the first position, based on the first measurement value and the second measurement value.


Allowable Subject Matter
Claim 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Closest available prior art does not teach or render obvious combination of the limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOVHANNES BAGHDASARYAN whose telephone number is (571)272-7845.  The examiner can normally be reached on Mon-Fri 7am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 






/HOVHANNES BAGHDASARYAN/Examiner, Art Unit 3645